DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 4 and 15-18 are objected to because of the following informality:
	Claim 4 is objected to because of the informality in "TeCI4" in line 5.  Examiner suggests changing "TeCI4” to "TeCl4”.    Appropriate correction is required.
	Claim 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDonald (Layer-by-Layer Assembly of Sintered CdSexTe1-x Nanocrystal Solar Cells).
	Regarding claim 1, MacDonald teaches a method of forming a photovoltaic device (see the method of forming CdSexTe1-x Nanocrystal Solar Cell, see Figs. 1, 5-6, METHODS in P6002) comprising the steps of:
depositing a TCO layer over a substrate (see the ITO-coated glass); 
depositing a material comprising CdSe over the TCO layer (see depositing first CdSe/CdTe nanocrystals over the ITO-coated glass) (see Figs. 1, 6, METHODS in P6002); 
depositing a material comprising CdTe to form a precursor layer (see depositing second and third CdSe/CdTe nanocrystals to form a precursor layer) (see Figs. 1, 6, METHODS in P6002);
annealing the precursor layer to form an absorber layer (The thin film is subjected to a CdCl2 treatment followed by thermal annealing to promote crystal growth, which forms CdSeTe layer) (see Figs. 1, 5-6, METHODS in P6002), whereby the CdSe material and at least a portion of the CdTe material interdiffuse to form a CdSeTe alloy (The thermal annealing provides this result) (see Figs. 1, 5-6, METHODS in P6002); and 
forming a back contact over the absorber layer (see forming ZnO layer over the CdSeTe layers). 

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	MacDonald teaches activating the absorber layer by contacting a surface of the absorber layer with a material containing chlorine and heating the absorber layer to a temperature in a range of 3500 C to 4750 C for a duration of 90 minutes or less, wherein the material containing chlorine includes at least one of CdCl2, MnCl2, MgCl2, NH4Cl, ZnCl2, or TeCl4 (P6002, The substrates were then placed on a hot plate at 150 oC for 2 min, then immediately dipped into
a 60 oC solution of saturated CdCl2 in methanol for 10 s, rinsed with 1-PrOH, and finally dried under a nitrogen stream. The resulting nanocrystal thin films were sintered by placing the
substrates onto a hot plate at 350 oC for 30 s).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	MacDonald teaches the material comprising CdSe is a CdSeTe alloy (see CdSe/CdTe nanocrystals).

	Regarding claim 7, regarding the claimed limitations required by claim 1 on which claim 7 depends, MacDonald teaches a method of forming a photovoltaic device (see the method of forming CdSexTe1-x Nanocrystal Solar Cell, see Figs. 1, 5-6, METHODS in P6002) comprising the steps of:
depositing a TCO layer over a substrate (see the ITO-coated glass); 
depositing a material comprising CdSe over the TCO layer (see depositing first CdSe/CdTe nanocrystals over the ITO-coated glass) (see Figs. 1, 6, METHODS in P6002); 
depositing a material comprising CdTe to form a precursor layer (see depositing second CdSe/CdTe nanocrystals to form a precursor layer) (see Figs. 1, 6, METHODS in P6002);
annealing the precursor layer to form an absorber layer (The thin film is subjected to a CdCl2 treatment followed by thermal annealing to promote crystal growth, which forms CdSeTe layer) (see Figs. 1, 5-6, METHODS in P6002), whereby the CdSe material and at least a portion of the CdTe material interdiffuse to form a CdSeTe alloy (The thermal annealing provides this result) (see Figs. 1, 5-6, METHODS in P6002); and 
forming a back contact over the absorber layer (see forming ZnO layer over the CdSeTe layers).
	And, MacDonald teaches depositing a second layer of CdTe between the material comprising CdTe and the back contact prior to the annealing step (see depositing third CdSe/CdTe nanocrystals between the second CdSe/CdTe nanocrystals and the ZnO layer prior to the thermal annealing) (see Figs. 1, 5-6, METHODS in P6002).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.


	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	MacDonald teaches prior to annealing, a first layer of CdSe (see the CdTe layer) is disposed adjacent the TCO layer, a second layer of CdSe (see the second CdSe/CdTe nanocrystals layer) is disposed over the first layer of CdSe, a layer of CdSeTe (see the first CdSe/CdTe nanocrystals layer) is disposed between the first and the second layers of CdSe, and a layer of CdTe (see the third CdSe/CdTe nanocrystals layer) is disposed over the second layer of CdSe (see Figs. 1, 5-6, METHODS in P6002).

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
	MacDonald teaches the absorber layer is composed of a CdSexTe1-x compound, x is from about 0.01 to about 0.40, a ratio of Se atoms to a sum of the Se atoms and Te atoms throughout the CdSexTe1-x compound is between 1 to 100 and 4 to 10, Se is throughout the absorber layer, the absorber layer has a concentration gradient of Se formed therein, and a concentration of Se adjacent the TCO layer is higher than a concentration of Se adjacent the back contact (see the absorber layer of CdSe0.9Te0.1/ CdSe0.5Te0.5/ CdSe0.1Te0.9 in Fig. 6B) (Given the teachings above, it would have been obvious to have selected concentration within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 10.
	MacDonald teaches x is from about 0.01 to about 0.25 (see the absorber layer of CdSe0.9Te0.1/ CdSe0.5Te0.5/ CdSe0.1Te0.9 in Fig. 6B) (Given the teachings above, it would have been obvious to have selected concentration within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.).

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (Layer-by-Layer Assembly of Sintered CdSexTe1-x Nanocrystal Solar Cells) as applied to claim 2 above, further in view of WARD (US 20120180844 A1).
	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 2.
	Regarding the claimed “forming a buffer layer between the TCO layer and the absorber layer, wherein the buffer layer comprises Mg, and wherein a peak concentration of Se is located at an interface between the buffer layer and the absorber layer”, MacDonald does not explicitly disclose the claimed feature.  However, WARD discloses a photovoltaic module, wherein it will be appreciated that other material layers such as one or more buffer layers may be deposited between the TCO layer 420 and the active material layer 430 and the buffer layer can be zinc magnesium oxide [0029].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the one or more buffer layers of zinc magnesium oxide between the ITO layer and the CdTe/CdSe0.9Te0.1/CdSe0.5Te0.5/CdSe0.1Te0.9 in the device of MacDonald as taught by .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (Layer-by-Layer Assembly of Sintered CdSexTe1-x Nanocrystal Solar Cells) as applied to claim 1 above, further in view of RUSSAK (US 4436558).
	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the step of depositing the material comprising CdSe and the step of depositing the material comprising CdTe, comprises coevaporating a CdSe source and a CdTe source”, MacDonald teaches the step of depositing the material comprising CdSe and the step of depositing the material comprising CdTe (see the rejection of claim 1), but does not explicitly discloses the claimed “coevaporating a CdSe source and a CdTe source”.  However, RUSSAK discloses electrochemical photovoltaic cells having ternary alloy film, CdSe1-xTex, wherein the present invention is directed to the use of ternary thin film compound semiconductor electrode layers fabricated by (1) vacuum co-evaporation of two compounds with a common cation, CdSe and CdTe, to produce the alloy CdSe1-xTex (0≦x≦1) (C2/L24-32).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the method to deposit CdSe/CdTe nanocrystals in MacDonald with the co-evaporation method of two compounds with CdSe and CdTe as taught by RUSSAK, because the simple substitution of a known method known in the art to perform the same function is a matter of obviousness (see MPEP 2141 {III } { B }).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (Layer-by-Layer Assembly of Sintered CdSexTe1-x Nanocrystal Solar Cells) as applied to claim 1 above, further in view of HOTZ (US 20090235986 A1).
	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the back contact comprises one or more layers of ZnTe, CdZnTe, or ZnTe:Cu”, MacDonald teaches the back contact (see the rejection of claim 1) and discloses Al metal layer on the back contact (see Figs. 1, 5-6, METHODS in P6002), but does not explicitly discloses the claimed “one or more layers of ZnTe, CdZnTe, or ZnTe:Cu”.  However, HOTZ discloses back contact for thin film solar cell, wherein Cu doped CdTe, CdZnTe, Sb2Te3, Bi2Te3 and Te metal can be used in the interface layer or layers to achieve ohmic back contact between a Group II-VI semiconductor absorber layer and back metal layer [0042].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the CdZnTe material for the back contact in the device of MacDonald as taught by HOTZ, because the material provides ohmic back contact between a Group II-VI semiconductor absorber layer and back metal layer.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (Layer-by-Layer Assembly of Sintered CdSexTe1-x Nanocrystal Solar Cells) in view of HOTZ (US 20090235986 A1).
	Regarding claim 13, regarding the claimed limitations required by claim 1 on which claim 13 depends, MacDonald teaches a method of forming a photovoltaic device (see the method of forming CdSexTe1-x Nanocrystal Solar Cell, see Figs. 1, 5-6, METHODS in P6002) comprising the steps of:
depositing a TCO layer over a substrate (see the ITO-coated glass); 
depositing a material comprising CdSe over the TCO layer (see depositing first CdSe/CdTe nanocrystals over the ITO-coated glass) (see Figs. 1, 6, METHODS in P6002); 
depositing a material comprising CdTe to form a precursor layer (see depositing second and third CdSe/CdTe nanocrystals to form a precursor layer) (see Figs. 1, 6, METHODS in P6002);
annealing the precursor layer to form an absorber layer (The thin film is subjected to a CdCl2 treatment followed by thermal annealing to promote crystal growth, which forms CdSeTe layer) (see Figs. 1, 5-6, METHODS in P6002), whereby the CdSe material and at least a portion of the CdTe material interdiffuse to form a CdSeTe alloy (The thermal annealing provides this result) (see Figs. 1, 5-6, METHODS in P6002); and 
forming a back contact over the absorber layer (see forming Al metal layer over the CdSeTe layers).
	Regarding the claimed “depositing an interfacial layer comprising copper between the absorber layer and the back contact”, MacDonald teaches an interfacial layer (see the ZnO layer) between the absorber layer and the back contact (see Figs. 1, 5-6, METHODS in P6002), but does not explicitly discloses the claimed “comprising copper”.  However, HOTZ discloses back contact for thin film solar cell, wherein Cu doped CdTe, CdZnTe, Sb2Te3, Bi2Te3 and Te metal can be used in the interface layer or layers to achieve ohmic back contact between a Group II-VI semiconductor absorber layer and back metal layer [0042].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the Cu doped CdTe material for the interfacial layer in the device of MacDonald as taught by HOTZ, because the material provides ohmic back contact between a Group II-VI semiconductor absorber layer and back metal layer.
  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (Layer-by-Layer Assembly of Sintered CdSexTe1-x Nanocrystal Solar Cells) as applied to claim 1 above, further in view of ZAFAR (US 20080110498 A1).
	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “depositing a back metal electrode over the back contact, the back metal electrode comprising a MoNx layer adjacent the back contact, an aluminum layer over the MoNx layer, and a chromium layer over the aluminum layer”, MacDonald teaches depositing a back metal electrode over the back contact (see the Al metal layer over the ZnO layer) (see Figs. 1, 5-6, METHODS in P6002), but does not explicitly discloses the claimed “the back metal electrode comprising a MoNx layer adjacent the back contact, an aluminum layer over the MoNx layer, and a chromium layer over the aluminum layer”.  However, ZAFAR discloses a photovoltaic cell including a Group II-VI semiconductor, wherein the photovoltaic cell can also include a chromium layer, a molybdenum nitride, and an aluminum layer in between the chromium layer and the molybdenum nitride (Cr/Al/MoN) and a nitrogen containing metal layer 300 can be deposited on a second semiconductor layer 550 (see [0033], Fig. 2), wherein a metal layer can include layers from multiple elements to increase photovoltaic cell efficiency [0019].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the metal layer in the device of MacDonald with the MoN/Al/Cr layers as taught by ZAFAR, because the metal layers from multiple elements increases photovoltaic cell efficiency, and because both the materials work as a metal electrode in a II-VI semiconductor solar cell, and the simple substitution of a known element known in the art to perform the same function, in the instant case the MoN/Al/Cr layers for providing a metal electrode in a II-VI semiconductor solar cell, is a matter of obviousness (see MPEP 2141 {III } { B }) and because the selection of a known material based on its suitability for its intended use, in this case the MoN/Al/Cr layers for providing a metal electrode 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is (571)272-3190.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Examiner, Art Unit 1726